DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
Further, Examiner respectfully submits that Applicant’s arguments with respect to claims 21 and 22 on pages 11-12 are not persuasive.
On page 9, Applicant argues that,
“Buendgen, and in particular, paragraph [0029] of Buendgen does not teach “perform a start-up process.” Paragraph [0029] teaches a restore process initiated by a restore request, the restore request being initiated by a user wanting to restore the configuration settings after a failure or upon replacing a network attached appliance. A restore process is different from a start-up process because a restore process does not occur when a device “starts-up,” instead the restore process only occurs after being initiated by a user. Therefore, even though paragraph [0035] of Buendgen describes comparing timestamps of configuration settings and selecting the current configuration settings or the configuration settings from the server, the combination of paragraphs [0029] and [0035] of Buendgen teaches that the comparison and selection of configuration settings must be initiated by a user as part of a restore process after a failure or a replacement of a network attached appliance. Consequently, Buendgen fails to disclose or suggest “perform a start-up process in response to the camera power ON operation, the start-up process includes compare the first set of backup camera settings that is acquired from the memory to the second set of backup camera settings that is acquired from the server to determine whether the first set of backup camera settings is newer than the second set of backup camera settings, and set one of the first set of backup camera settings or the second set of backup camera settings as current camera settings based on the comparison of the first set of backup camera settings that is acquired to the second set of backup camera settings that 1s acquired” because the “restore process” of Buendgen is different from the “start-up process” of claim 1.
…
Buendgen, Ranbro, and Kimbrough fail to disclose or suggest all of the features of amended claim 1. In particular, Buendgen fails to disclose or suggest at least “detect a camera power ON operation that causes the camera to change from a POWER OFF state to a POWER ON state, and perform a start-up process in response to detecting the camera power ON operation that causes the camera to change from the POWER OFF state to the POWER ON state, the start-up process includes compare the first set of backup camera settings that is acquired from the memory to the second set of backup camera settings that is acquired from the server to determine whether the first set of backup camera settings is newer than the second set of backup camera settings, and set one of the first set of backup camera settings or the second set of backup camera settings as current camera settings based on the comparison of the first set of backup camera settings that is acquired to the second set of backup camera settings that is acquired,” as recited by amended claim 1.
As explained above, Buendgen teach a “restore process” that is different from a “start-up process.” To further clarify what is meant by “start-up process” and when the “start-up process” occurs, Applicant has amended claim 1 to specifically recite “detect a camera power ON operation that causes the camera to change from a POWER OFF state to a POWER ON state, and perform a start-up process in response to detecting the camera power ON operation that causes the camera to change from the POWER OFF state to the POWER ON state.” In other words, the “start-up process” in claim 1 occurs every time the camera changes from a POWER OFF state to a POWER ON state, which is clearly different from the “restore process” taught by Buendgen because Buendgen does not teach that the “restore process” occurs when a device changes from a POWER state to a POWER ON state.
…
Kimbrough also fails to overcome the above-noted deficiencies of Buendgen and Ranbro. Kimbrough was relied upon as allegedly disclosing “control circuitry configured to detect a camera power ON operation” and “the start-up process in response to the camera ON operation.”* In other words, the Office relied upon Kimbrough as allegedly teaching a “start-up process.” However, Kimbrough does not teach that the “start-up process” includes “compare the first set of backup camera settings that is acquired from the memory to the second set of backup camera settings that is acquired from the server to determine whether the first set of backup camera settings is newer than the second set of backup camera settings, and set one of the first set of backup camera settings or the second set of backup camera settings as current camera settings based on the comparison of the first set of backup camera settings that is acquired to the second set of backup camera settings that is acquired.””

In response, Examiner respectfully disagrees and submits that, in [0029], Buendgen describes the restore process may be initiated by a user, not must be initiated by the user as Applicant asserts. Also, a restore process, as taught by Buendgen, occurs to bring back a correct operating mode, e.g. after a failure (because after a failure, the system is in an undefined state), or after installation of a replacement appliance (because a new appliance is either blank or in a manufacture state and does not have the last correct state of the system). Buendgen teaches that the user may initiate the restore process and not that the restore process is only initiated by the user. 
In the Office Action, Examiner interpret the start-up process of Buendgen as broadly as a process to set the system in motion or into operation (back into operation after a failure, or into operation after a new appliance is installed), not as a start-up process in response to detecting the camera power ON operation that causes the camera to change from the POWER OFF state to the POWER ON state.
However, Kimbrough teaches detecting a camera power ON operation that causes the camera to change from a POWER OFF state to a POWER ON state; and performing a start-up process in response to detecting the camera power ON operation that causes the camera to change from the POWER OFF state to the POWER ON state.
Clearly, the start-up process in Kimbrough can be incorporated into the camera taught by Buendgen because Kimbrough teaches when the camera changes from a POWER OFF state to a POWER ON state, the camera is in an undefined state and needs to bring back to a correct operating state (in which a correct configuration must be put in place).
Kimbrough is not relied upon to teach comparing the sets of camera settings because Buendgen already teaches the features.
On page 12, Applicant argues that,
“To overcome the fact that Kimbrough does not teach the above features of claim 1, the Office concluded that “one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kimbrough into the camera taught by Buendgen and Ranbro to ensure the camera is in a correct operating mode as soon as the power is back up.”
Applicant respectfully disagrees. In view of the foregoing, Buendgen teaches a “restore process” that may be initiated by a user and Kimbrough teaches a “start-up process” that is initiated following a power-up. However, contrary to the Office’s assertions, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kimbrough into the camera taught by Buendgen and Ranbro because the teachings of Kimbrough are redundant and unnecessary in view of the “restore process” of Buendgen. The user in Buendgen already has the ability to “ensure the camera is in a correct operating mode as soon as the power is back up” because the user can confirm the configuration settings are correct and request a “restore process” when the configuration setting are incorrect.”
In response, Examiner respectfully disagrees and submits that Buendgen teaches the user may initiate the restore process. However, such a manual restore process is subject to the user’s action. Thus, if the user fails to do so, e.g. if he or she forgets or unaware of the situation (after the camera is powered up, the user forgets to initiate the restore process), the system fails to operate properly until the user recognizes the problem and intervenes. Therefore, with the feature taught by Kimbrough incorporated, the user only needs to turn on the camera and has the system reconfigures itself.
On pages 12-13, Applicant further argues that, 
“Indeed, assuming the Office’s proposed modification is to change the “restore process” of Buendgen from a “restore process” to a “start-up process,” then the user of Buendgen would lose the ability to restore configuration settings after a failure or replacement with a newly networked device, which is the purpose of the “restore process” taught by Buendgen. Therefore, contrary to the Office’s assertions, one of ordinary skill in the art before the effective filing date of the claimed invention would not have been motivated to incorporate the teachings of Kimbrough into the camera taught by Buendgen and Ranbro because the modification is redundant and unnecessary as well as frustrating the original purpose of Buendgen to provide a user with a “restore process.” Thus, Buendgen, Ranbro, and Kimbrough fail to establish a prima facie case of obviousness with respect to amended claim 1 because Buendgen, Ranbro, and Kimbrough, alone or in any combination, fail to disclose or suggest all of the features of amended claim 1, and provide no apparent reason for modification to include such features.”

In response, Examiner respectfully disagrees and submits that incorporating the feature of Kimbrough does not affect the user’s ability to manually initiate the restore process. There is no evidence in either Buendgen or Kimbrough teachings that only one of a manual process or an automatic process can be implemented. Further, as described above, Buendgen teaches that the restore process may be initiated by the user, not MUST be initiated by the user ONLY.
Lastly, Applicant’s arguments with respect to claim 22 on pages 14-15 are not persuasive for similar reasons discussed above. Specifically, even with a user capability of initiating the restore process manually, incorporating an automatic process is clearly advantageous, e.g. to avoid undesired consequences due to human mistakes (a user forgets to initiate the process, making the camera fail to properly record content) and/or to avoid cumbersome procedure in powering the camera ON and then manually initiating a restore process that the user would have been required to perform.
As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buendgen et al. (US 2017/0346694 A1 – hereinafter Buendgen), Ranbro (US 2015/0341210 A1 – hereinafter Ranbro), and Kimbrough et al. (US 5,672,918 – hereinafter Kimbrough).
Regarding claim 1, Buendgen discloses a client device comprising: a memory configured to store a first set of backup client device settings associated with the client device (Fig. 1; [0017] – a memory configured to store a set of configuration settings 108 – the set of configuration settings has an entry as shown in Fig. 2); communication circuitry configured to communicate with a server ([0017]; Fig. 1 – a network adaptor 116 configured to communicate with a server via network 104) storing a second set of backup client device settings associated with the client device ([0019]-[0020]; Fig. 1 – a server configured to store a set of configuration settings in a database); and control circuitry configured to control the memory to store a first set of client device settings as the first set of backup camera settings (Fig. 1; [0017] – controlling the memory to store the set of configuration settings 108), control the server to store the first set of client device settings as the second set of backup camera settings ([0019]; Fig. 5 – controlling the server to store the set of configuration settings via a backup request); perform a start-up process ([0029]; Fig. 8 – a start-up process is performed to restore configuration settings on the device), the start-up process includes compare the first set of backup client device settings that is acquired from the memory to the second set of backup client device settings that is acquired from the server to determine whether the first set of backup client device settings is newer than the second set of backup client device settings ([0035]; Fig. 8 – step 808 comparing the timestamps of the configuration settings received from the server and the last applied configuration settings stored in the client device to determine which one is newer), and set one of the first set of backup camera settings or the second set of backup camera settings as current camera settings based on the comparison of the first set of backup camera settings that is acquired to the second set of backup camera settings that is acquired ([0035]; Fig. 8 – either selecting the current installed configuration settings or the configuration settings 408 from the server based on the comparison).
Buendgen does not disclose the client device as a camera; the control circuitry configured to detect a camera power ON operation that causes the camera to change from a POWER OFF state to a POWER ON state, and performing the start-up process in response to detecting the camera power ON operation that causes the camera to change from the POWER OFF state to the POWER ON state.
Ranbro discloses a client device is a camera device in a network (Fig. 1; Fig. 2 – each of cameras 102 as a client device in a network shown in Figs. 1-2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ranbro into the client device taught by Buendgen to apply the teachings into a camera system to enhance the reliability of the camera system.
Buendgen and Ranbro do not disclose the control circuitry configured to detect a camera power ON operation that causes the camera to change from a POWER OFF state to a POWER ON state, and performing the start-up process in response to detecting the camera power ON operation that causes the camera to change from the POWER OFF state to the POWER ON state.
Kimbrough discloses control circuitry configured to detect a camera power ON operation that causes the camera to change from a POWER OFF state to a POWER ON state, and performing the start-up process in response to detecting the camera power ON operation that causes the camera to change from the POWER OFF state to the POWER ON state (column 9, lines 28-30 - following power-up, the camera comes up in an undefined state and requires a re-initialization to restore the correct operating mode).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kimbrough into the camera taught by Buendgen and Ranbro to ensure the camera is in a correct operating mode as soon as the power is back up.
Regarding claim 3, Buendgen in view of Ranbro also discloses the start-up process further includes acquiring the first set of backup camera settings stored in the memory ([0035]; Fig. 2 – acquiring the first set of backup camera settings stored in the memory to determine a timestamp), and controlling the communication circuitry to acquire the second set of backup camera settings directly from the server ([0035]; Fig. 1 – acquiring the second set of backup settings directly from the server through network 104 – the client device is a camera in view of a combination with Ranbro discussed in claim 1).
Regarding claim 4, Buendgen in view of Suzuki also discloses the control circuitry is further configured to set the first set of backup camera settings as the current camera settings in response to determining that the first set of backup camera settings is newer than the second set of backup camera settings ([0035]; Fig. 8 – ‘No’ after step 808, the restore configuration settings is discarded, thus the last applied configuration settings is still applied – the client device is a camera in view of a combination with Suzuki discussed in claim 1).
Regarding claim 5, Buendgen also discloses the control circuitry is further configured to set the second set of backup camera settings as the current camera settings in response to determining that the second set of backup camera settings is newer than the first set of backup camera settings ([0035]; Fig. 8 – ‘Yes’ after step 808, the restore configuration settings is applied – the client device is a camera in view of a combination with Suzuki discussed in claim 1).
Claim 8 is rejected for the same reason as discussed in claim 1 above.
Claim 10 is rejected for the same reason as discussed in claim 3 above.
Claim 11 is rejected for the same reason as discussed in claim 4 above.
Claim 12 is rejected for the same reason as discussed in claim 5 above.
Claim 15 is rejected for the same reason as discussed in claim 1 above in view of Buendgen also disclosing a non-transitory computer-readable medium comprising program instructions that, when executed by an electronic processor, causes the electronic processor to perform a set of recited operations ([0052]).
Claim 17 is rejected for the same reason as discussed in claim 5 above.
Claim 19 is rejected for the same reason as discussed in claim 1 above in view of Buendgen also disclosing a system comprising a a server configured to store a first set of backup client device settings ([0019]-[0020]; Fig. 1 – a server configured to store a set of configuration settings in a database).
Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buendgen, Ranbro, and Kimbrough as applied to claims 1, 3-5, 8, 10-12, 15, 17, and 19 above, and further in view of Kurane et al. (US 2011/0317049 A1 – hereinafter Kurane).
Regarding claim 6, see the teachings of Buendgen in view of Ranbro and Kimbrough as discussed in claim 1 above. However, Buendgen, Ranbro, and Kimbrough do not disclose the control circuitry is further configured to receive image data of a subject and operation information from a user interface, and generate the first set of camera settings based on the operation information in response to receiving the image data and the operation information, the first set of camera settings being associated with the image data of the subject that is received.
Kurane discloses a control circuitry is configured to receive image data of a subject and operation information from a user interface ([0142] – receiving operation information from a user interface, e.g. information indicating user’s operations, e.g. parking the car etc.), and generate a first set of camera settings based on the operation information in response to receiving the image data and the operation information, the first set of camera settings being associated with the image data of the subject that is received ([0138]-[0146] – based on operation information from a user interface, e.g. information indicating user’s operations, e.g. parking the car etc., generating a first set of operation and imaging control information).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kurane into the camera taught by Buendgen, Ranbro, and Kimbrough to automatically adjust the camera settings based on current operational conditions.
Claim 13 is rejected for the same reason as discussed in claim 6 above.
Claim 18 is rejected for the same reasons as discussed in claim 6 above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Buendgen, Ranbro, and Kimbrough as applied to claims 1, 3-5, 8, 10-12, 15, 17, and 19 above, and further in view of and Suzuki et al. (US 2013/0033603 A1 – hereinafter Suzuki).
Regarding claim 20, see the teachings of Buendgen, Ranbro, and Kimbrough as discussed in claim 19 above. However, Buendgen, Ranbro, and Kimbrough do not disclose a vehicle including a vehicle control system, the vehicle control system including the camera.
Suzuki also discloses a vehicle including a vehicle control system, the vehicle control system including the camera (Fig. 1; Fig. 2 – a vehicle control system 10 including a camera 11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the vehicle control system taught by Suzuki into the system proposed in claim 20 above to further apply the teachings to a vehicle control system to enhance reliability of an in-vehicle camera system.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Buendgen, Ranbro, and Kimbrough as applied to claims , 3-5, 8, 10-12, 15, 17, and 19 above, and further in view of O’Grady et al. (US 2012/0002012 A1 – hereinafter O’Grady).
Regarding claim 21, see the teachings of Buendgen, Ranbro, and Kimbrough as discussed in claim 1 above.
However, Buendgen, Ranbro, and Kimbrough do not disclose control circuitry is further configured to detect an error; perform a restart process in response to detecting the error, wherein the start-up process is initiated by the restart process.
O’Grady discloses control circuitry is configured to detect an error ([0051]-[0052]); perform a restart process in response to detecting the error, wherein a start-up process is initiated by the restart process ([0051]-[0052]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of O’Grady into the camera taught by Buendgen, Ranbro, and Kimbrough to automatically bring the camera back to normal operational status in case of occurrences of errors that would have made the camera malfunction or operating in unintended condition.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Buendgen, Ranbro, and Kimbrough as applied to claims , 3-5, 8, 10-12, 15, 17, and 19 above, and further in view of Ito et al. (US 2007/0122140 A1 – hereinafter Ito).
Regarding claim 22, see the teachings of Buendgen, Ranbro, and Kimbrough as discussed in claim 1 above. However, Buendgen, Ranbro, and Kimbrough do not disclose the start-up process is initiated by a user power ON operation.
Ito discloses a start-up process is initiated by a user power ON operation (Fig. 3; [0038] – power-on initiated by a user at step S1, start-up process is performed at step S2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ito into the camera taught by Buendgen, Ranbro, and Kimbrough to allow the user to turn on the camera as he or she desires and thereby have the camera prepared for normal operation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG Q DANG/Primary Examiner, Art Unit 2484